Blandford, J.
1. Where affidavits to foreclose laborer’s liens were made and handed to the clerk for him to issue executions thereon, they were in fact filed in his office. The making of an entry of filing signed by the clerk is only an eyidence of what has been done, and the absence of such an entry did not authorize the dismissal of the execution issued on the foreclosure of such liens.
2. Where a motion was made to dismiss the proceedings to foreclose laborer’s liens on several grounds, one only of which was sustained,, and exception was taken to this dismissal, if the other party desired to have the remaining grounds considered by this court, he should have presented a cross-bill of exceptions.
(a) Affidavits to foreclose laboring liens, one of which stated that the plaintiff labored as a distiller for the defendant, and the other of which stated that the defendant was employed as a teamster, and as such, did labor, were sufficiently clear and certain in showing that the labor was performed by the affiants themselves as laborers.
(b) The executions which were issued in these cases were substantially in conformity to $1991 of the Code.
Judgment reversed.